Citation Nr: 1000877	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
and then denied the Veteran's claim for service connection 
for degenerative joint disease of the right hip.  In 
September 2008, the Board reopened the Veteran's claim on the 
basis that new and material evidence had been received.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed. Cir. 1996).  However, the Board remanded the issue 
of entitlement to service connection for degenerative joint 
disease on the merits for additional development.  The case 
has been returned to the Board for further appellate 
consideration.  

In June 2007, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  Unfortunately, 
VA was not able to record and produce a written transcript of 
the proceeding; therefore, a transcript of the hearing is not 
available.  In May 2008, the Board sent the Veteran a letter 
which informed him that VA was not able to record and produce 
a written transcript of the proceeding and asked him whether 
he would like to appear for another hearing.  He did not 
respond to the letter; therefore, the Board will proceed with 
the appeal on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In the September 2008 remand, the Board noted that the 
private medical opinions contained in the record are 
insufficient to grant the Veteran's claim for service 
connection.  The Board pointed out that the Veteran's service 
entrance examination report failed to note any hip 
abnormality.  A September 1993 service treatment record noted 
complaints of right hip pain since a parachute jump the night 
before.  Upon examination, the objective findings were 
essentially negative and the assessment was ligament and 
muscle strain.  The Board also noted that the separation 
examination report was negative for complaints or findings 
with regards to the Veteran's right hip.  Additionally, post 
service medical evidence indicates that the Veteran slipped 
and fell at work in September 1998.  Additionally, an X-ray 
study revealed old Legg-Calve-Perthes disease.  Moreover, the 
Board observed that private medical records from March 2004 
and July 2002 indicate that the Veteran's current right hip 
disability is due to his military service as a paratrooper 
without providing any rationale for that opinion.  Another 
October 2002 opinion indicated that that the Veteran had a 
congenital disease that was aggravated by service based on 
the Veteran's reported history and there was no indication 
that any records were reviewed.  The Board concluded that as 
the Veteran had never undergone a VA examination in order to 
determine the etiology of his current right hip disability, 
such an examination was warranted.  

The Board remanded the claim and directed the RO/AMC to 
schedule the Veteran for a VA examination to determine the 
nature and etiology of any present right hip disability.  The 
RO/AMC requested a VA joints examination and directed the VA 
Medical Center (VAMC) to place a copy of the examination 
notification letter to the Veteran in the claims file prior 
to returning it to the AMC.  However, a VA examination 
inquiry of record indicates that the VA examination was 
cancelled because the Veteran failed to report.  The VAMC 
failed to place a copy of the examination notification letter 
in the claims file.  Therefore, the Board cannot confirm that 
the Veteran was notified of the scheduled examination.  Thus, 
the Board finds that the Veteran should be scheduled for 
another VA examination and provided with notice of such.      

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Additionally, in a March 2004 letter, Dr. Michael J. Dunn of 
Southern Orthopaedics & Sports Medicine, PC indicated that, 
at that time, the Veteran was under his medical care for a 
right total hip arthroplasty.  He opined that due to the 
forces sustained on the hip during a paratrooper's landing 
fall, it is likely that the Veteran's history of degenerative 
joint disease and resultant total hip arthroplasty is 
directly related to his former service as a paratrooper.  
However, the treatment records from that provider showing the 
results of physical examination have not been requested.  
Thus, the Board finds that the treatment records from Dr. 
Dunn should be requested.

Accordingly, the case is REMANDED for the following action:

1.  After securing a properly completed 
release, the RO/AMC should obtain all 
available treatment records from Dr. Dunn 
which are not duplicates of those already 
contained in the claims file.

2.  The RO/AMC should schedule the 
Veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any current right hip disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.
Based upon the findings on examination of 
the Veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
of each currently present right hip 
abnormality.  With respect to each right 
hip disability found, to include Legg-
Calve-Perthes disease, the examiner 
should provide an opinion as to whether 
the disability clearly and unmistakably 
existed prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of service.  With respect to any 
current right hip disability which the 
examiner believes did not pre-exist 
active service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or better probability) that the 
disability is etiologically related to 
the Veteran's military service, to 
include consideration of the Veteran's 
participation as a paratrooper and 
documented right hip pain in September 
1983.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

The VAMC should place a copy of the 
examination notification letter to the 
Veteran in the claims file prior to 
returning it to the RO/AMC.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that the 
actions of the VAMC and the requested 
medical opinion are responsive to and in 
complete compliance with the directives 
of this Remand, and if they are not, the 
RO/AMC should implement corrective 
procedures.

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


